Order entered March 2, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01214-CV

                     LORIANNE JENAE WOLF, Appellant

                                         V.

                      JOHN ROBERT NYGARD, Appellee

                 On Appeal from the 439th Judicial District Court
                            Rockwall County, Texas
                       Trial Court Cause No. 1-16-0756

                                     ORDER

      Before the Court is appellant’s February 27, 2020 unopposed motion
requesting an abatement or a third extension of time to file her brief on the merits.
The parties have scheduled a court-ordered mediation for April 13, 2020. We
GRANT the motion to the extent that we extend the time for appellant to file her
brief to April 28, 2020. We caution appellant that further extension requests will
be disfavored.

                                              /s/   KEN MOLBERG
                                                    JUSTICE